UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6598



ERNEST LEE JONES,

                                              Plaintiff - Appellant,

          versus


ROBERT WARD, Warden of Evans Prison; PATRICIA
POWELL, Grievance Clerk of Evans Prison; SCOTT
JOHNSON, Grievance Clerk of Evans Prison, all
sued   in   their  individual   and   official
capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-99-1248-4-19BF)


Submitted:   July 13, 2000                  Decided:   July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Lee Jones, Appellant Pro Se. Steven Michael Pruitt, BURNS,
MCDONALD, BRADFORD, PATRICK & TINSLEY, Greenwood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Lee Jones appeals the district court’s order granting

summary judgment to the Defendants on Jones’ 42 U.S.C.A. § 1983

(West Supp. 2000) complaint.   We have reviewed the record and the

district court’s opinion accepting the magistrate judge’s recom-

mendation and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   See Jones v. Ward, No. CA-99-

1248-4-19BF (D.S.C. Mar. 31, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2